Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 1 of 27

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv. Criminal Number 1:18-cr-10205-DJC

SHUREN QIN, et al.

 

MEMORANDUM IN SUPPORT OF DEFENDANT SHUREN QIN’S
MOTION TO SUPPRESS EVIDENCE

On November 24, 2017 at Logan International Airport, Homeland Security
Investigations (“HSI’’) detained Defendant Shuren Qin (“Mr. Qin’) and his family for more than
two hours, seized his laptop computer and iPhone’ without a warrant, forensically imaged the
devices, spent multiple months reviewing those forensic images using specialized software that
organized, cataloged, and searched the data, and then relied upon materials located during that
search to obtain warrants to search the very same electronic devices.

Notwithstanding HSI’s characterization of this forensic review as a purportedly “routine”
warrantless border search, the Supreme Court and the First Circuit have made clear that
electronic devices differ both quantitatively and qualitatively from any other type of personal
property and there is, in fact, nothing “routine” about the extraordinary invasion of privacy
occasioned by their seizure and search. That extraordinary invasion of privacy outweighs the de
minimis extent to which such conduct could conceivably further the interests that support border
search authority — ferreting out undeclared dutiable goods and preventing the introduction of

contraband at the border. HSI’s seizure and forensic review of Mr. Qin’s devices was

unreasonable in both scope and duration absent probable cause and a warrant or, at a minimum,

 

' The devices at issue in this Motion are a Dell Latitude E6540 laptop computer, bearing Serial No.

W3807E4M, and an Apple iPhone, bearing Serial No. DNPP4XLSGSMR.

1
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 2 of 27

sufficient individualized suspicion. Because HSI had none, the evidence obtained from Mr.
Qin’s laptop computer and iPhone, and the statements he made while he was detained, must be
suppressed.

BACKGROUND

A marine biologist by training, Mr. Qin founded LinkOcean Technologies, Ltd.
(“LinkOcean”) in Qingdao, China in 2005 to provide oceanographic instruments from
manufacturers in the United States, Canada, and Europe to Chinese scientists. In order to
provide his two young children with an American education and to conduct more business with
manufacturers based in this country, Mr. Qin immigrated to the United States with his family in
2014 after obtaining conditional permanent resident status through the EB-5 Immigrant Investor
Visa Program. Since June 2016, the Qin family has lived in Wellesley, Massachusetts, though
Mr. Qin has also traveled back and forth to China — where his company remains headquartered
and his parents still reside — twice in the intervening years.

In April 2017, HSI, the criminal investigative arm of the Department of Homeland
Security, opened an investigation into Mr. Qin and LinkOcean based on a “tip” that it received
from the Defense Security Service (“DSS”) that Mr. Qin allegedly contacted representatives of
Riptide Autonomous Solutions (“Riptide”) multiple times to inquire about an autonomous
underwater vehicle (““AUV”) that purportedly has both commercial and military applications and
“may be controlled for export to China.” See Exhibit A, SQ-01707-08, HSI Report of
Investigation, dated Oct. 19, 2017; Exhibit B, SQ-01693, HSI Report of Investigation, dated Jan.
29, 2018. In May 2017, an undercover agent from HSI, posing as a third-party reseller with a
relationship to Riptide and other companies, engaged Mr. Qin in email communications

regarding the purchase of a Riptide autonomous underwater vehicle (““AUV”) in an attempt to
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 3 of 27

ensnare him in a violation of United States export laws.” See Exhibit C, SQ-01666-85, emails
between Mr. Qin and agent. On June 30, 2017, the agent and Mr. Qin met to further discuss the
potential purchase of an AUV for export to a Chinese university scientist for purposes of water
quality testing. See Exhibit A, SQ-01707-09, HSI Report of Investigation, dated Oct. 19, 2017;
Exhibit D, SQ-01734-807, Transcript of June 30, 2017 Meeting; Exhibit C, SQ-01671, June 1,
2017 email from Qin to agent. During that meeting, the agent urged Mr. Qin to consider
purchasing an AUV from a different manufacturer — Xylem — because it was more sophisticated.’
See Exhibit D, SQ-01752-90, Transcript of June 30, 2017 Meeting. Following the meeting, the
agent and Mr. Qin continued to communicate by email until mid-August 2017. See Exhibit C,
SQ-01678-85, emails between Mr. Qin and agent.* Because Mr. Qin sought only a less
expensive, stripped down AUV for his Chinese scientist customer, the deal with the agent was
not consummated and nothing transpired from the undercover operation. Mr. Qin had no
contact with the agent after mid-August 2017.

Three months later, on November 24, 2017, Customs and Border Protection (“CBP”)
agents stopped Mr. Qin at Logan Airport for a secondary inspection when he was returning home

from a month-long visit to China with his wife and two young children. While the HSI report of

 

AUVs are self-guiding, self-powered vehicles commonly used for oceanographic research. See National

Oceanic and Atmospheric Administration Ocean Exploration and Research, What is an AUV?, available at
https://oceanexplorer.noaa.gov/facts/auv.html. Scientists can use sensors attached to an AUV to, for example, map
the ocean floor, record environmental information, explore geologic formations, etc. Jd. AUVs are not on the
munitions list. As the agent indicated in his meeting with Mr. Qin on June 30, 2017, the AUV that Mr. Qin sought
was a commercial item, not a military item. See Exhibit D, Transcript of June 30, 2017 Meeting, at SQ-01801.

3 HSI Special Agent Thomas Brian Andersen stated in his affidavit in support of the warrant to search Mr.
Qin’s laptop that the manufacturer of the AUV in question was Ultra Electronics, rather than Xylem. This and other
inaccuracies in Mr. Andersen’s affidavit will be further explored at an evidentiary hearing on this Motion and may
well provide additional grounds for relief. See Franks v. Delaware, 438 U.S. 154 (1978).

In the course of this email exchange, Mr. Qin asked the agent not to tell Xylem that the end user for the
product was located in China and suggested that the agent could simply state that the customer was in the United
States. See Exhibit C, SQ-01678, July 2, 2017 email from Qin to agent. Mr. Qin made this request because he
believed that Xylem already had an exclusive distributor in China and, for business reasons, would not sell a product
to the agent for resale by Mr. Qin’s company, rather than by its exclusive distributor. Regardless, the agent’s
company — not the manufacturer — would have exported the product if the purchase had been consummated and the
agent clearly understood that the product was going to China.

3
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 4 of 27

the encounter states only that Mr. Qin was “selected for a secondary inspection by [CBP]
Officers,” see Exhibit E, SQ-01711, HSI Report of Investigation, dated Dec. 10, 2017, the
corresponding CBP report reflects that Mr. Qin was sent to secondary inspection because of a
purported “referral” from the “TTR — Tactical Terrorism Response Team.” See Exhibit F, SQ-
01687-88, CBP TECS — Secondary Inspection Report, dated November 24, 2017.

Shortly thereafter, HSI agents arrived on the scene, took custody of Mr. Qin’s laptop
computer and iPhone, and accessed both devices using login information provided by Mr. Qin.
Exhibit E, SQ-01711, HSI Report of Investigation, dated Dec. 10, 2017. HSI then performed a
“preview” of the devices’ contents purportedly in order to “quickly determine the presence of
merchandise or evidence related to merchandise within the devices, to assess the volume of
information, and finally to determine whether an image of the devices could be completed
without substantial delay to the QIN family.” Jd. This preview allegedly revealed that “a
substantial portion of the data on both devices was in the Chinese language and that an image
could not be produced without a lengthy delay.” Zd. HSI thereafter seized Mr. Qin’s laptop
computer and iPhone “using HSI authority” for what HSI characterized at the time — and in the
months thereafter — as a “routine border search for merchandise or evidence related to
merchandise.” Id.° The CBP Report of the encounter agreed with the HSI Report that the

devices were “detained by H.S.I. under H.S.I.’s authority,” and not because of any individualized

 

5 HSI agents repeatedly referred to the seizure, forensic imaging, and review of Mr. Qin’s devices as a

“routine border search” in their subsequent investigative reports. See Exhibit E, SQ-01711, HSI Report of
Investigation, dated Dec. 10, 2017; Exhibit G, SQ-01712, HSI Report of Investigation, dated Dec. 20, 2017; Exhibit
B, SQ-01692, HSI Report of Investigation, dated Jan. 29, 2018. This characterization was reiterated by a DHS
attorney, with whom attorney William Joyce communicated on behalf of Mr. Qin in an attempt to seek the return of
Mr. Qin’s devices. See Exhibit H, SQ-02817, Jan. 9, 2018 email from Jennifer Mulcahy (“T received your message
last week regarding Qin and his production of passwords to aid in the border search of several electronic devices.”’);
Exhibit I, SQ-02813, Jan. 11, 2018 email from Jennifer Mulcahy (“[T]he information needed to complete the border
search and determine the admissibility or exclusion of your client’s electronic devices and their contents, are the

PGP passphrase, the Keychain passphrase, and the password or passphrase needed to access the Windows encrypted
file system.”’).
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 5 of 27

suspicion concerning Mr. Qin. See Exhibit F, SQ-01688, CBP TECS — Secondary Inspection
Report, dated Nov. 24, 2017.

In the course of this search and seizure, Mr. Qin’s devices were transported from Logan
Airport to the HSI Boston Counter-Proliferation Investigations Center forensic lab, where they
were forensically imaged. See Exhibit E, SQ-01711, HSI Report of Investigation, dated Dec. 10,
2017; Exhibit G, SQ-01713-14, HSI Report of Investigation, dated Dec. 20, 2017. Despite
several requests by Mr. Qin to return his devices (see e.g. Exhibit J, Mar. 8, 2018 letter from
William Joyce to Special Agent in Charge Bartholomew Cahill), HSI agents spent months
reviewing the forensic images with the assistance of a field agent based in New York who was
fluent in Chinese, as well as apparently a specialized software program called Intella, which is
capable of organizing, cataloging, and searching data on devices via the application of search
terms. See Exhibit G, SQ-01713-14, HSI Report of Investigation, dated Dec. 20, 2017; Exhibit
B, SQ-01693-94, HSI Report of Investigation, dated Jan. 29, 2018; Exhibit K, SQ-24557-58,
Email from SA Andersen to SA McKenna, dated Dec. 13, 2017.

On February 2, 2018 — more than two months after Mr. Qin’s devices had been seized —
HSI Special Agent Thomas Brian Andersen sought and obtained warrants to search Mr. Qin’s
laptop computer and additional email accounts based on information obtained from the
warrantless search of Mr. Qin’s devices. Using these same materials as support, Special Agent
Jon Bentsen obtained a warrant to search Mr. Qin’s iPhone nearly three months later on April 26,
2018. These materials were relied on again in June 2018 to obtain warrants to search Mr. Qin’s
home, as well as three other electronic devices contained therein. Although the warrant
application for Mr. Qin’s laptop purported to seek permission to “conduct a more comprehensive

search” of the device, see Exhibit L, SQ-00107, Affidavit of SA Thomas Brian Andersen in
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 6 of 27

Support of Application for a Search Warrant, In the Matter of the Search of Shuren Qin’s Dell
Latitude E6540 Hard Drive, Serial #=W3807E4M, it is unclear what, if any, further searching and
reviewing of the contents of Mr. Qin’s devices may have been done following the issuance of the
search warrants.© The government has refused to provide discovery on this issue, but any
additional searches would have been performed on the very same forensic images that HSI had
already been reviewing for months. The government did not return Mr. Qin’s laptop to him until
early 2019 in the midst of discovery in this case. It has never returned his cell phone.

The Superseding Indictment charges Mr. Qin with various export violations based in
large part on the same materials that underpinned HSI’s initial warrant application. In addition,
Mr. Qin has been charged in Count Six with making a false statement to the CBP agents while he
was detained on November 24, 2017.

In the course of discovery, the government produced to defense counsel a copy of the
forensic images of Mr. Qin’s laptop computer and iPhone. All told, the images encompass 750
gigabytes of data, including numerous categories of sensitive materials, such as tens of thousands
of personal photographs, personal correspondence dating back more than a decade, medical
records of the Qin family, account passwords and purchasing histories, reading materials,

financial records, estate plans, and location data. See Exhibit N, Declaration of Z. Han at [6(a)-

(i).

 

6 The warrant application filed with respect to Mr. Qin’s iPhone is far more cursory and does not indicate

what type of search permission was requested to perform; it simply incorporates as an exhibit the affidavit filed in
support of the application for a warrant to search Mr. Qin’s laptop. See Exhibit M, Affidavit in Support of
Application for a Search Warrant, In the Matter of the Search of Shuren Qin’s Apple iPhone, bearing serial number
DNPP4XLSGSMR.
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 7 of 27

ARGUMENT
A. In the absence of probable cause and a warrant, the searches and seizures of Mr. Qin’s
electronic devices were unreasonable both in scope and duration and the evidence
obtained therefrom must be suppressed.

“Since the time of its framing, ‘the central concern underlying the Fourth Amendment’
has been ensuring that law enforcement officials do not have ‘unbridled discretion to rummage at
will among a person’s private effects.’” U.S. v. Wurie, 728 F.3d 1, 14 (1st Cir. 2013) (quoting
Arizona v. Gant, 556 U.S. 332, 345 (2009)). To that end, the Supreme Court has made clear that
“the ultimate touchstone of the Fourth Amendment is reasonableness,” and such “reasonableness
generally requires the obtaining of a judicial warrant.” Riley v. California, 134 S.Ct. 2473, 2482
(2014). “In the absence of a warrant, a search is reasonable only if it falls within a specific
exception to the warrant requirement.” Carpenter vy. U.S., 138 S.Ct. 2206, 2221 (2018) (internal
quotation marks and alterations omitted); Katz v. United States, 389 U.S. 347, 357 (1967)
(“[S]earches conducted outside the judicial process, without prior approval by judge or
magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few
specifically established and well-delineated exceptions.”)). The government bears the burden of
proving that a warrantless search was reasonable. U.S. v. Bain, 874 F.3d 1, 17 (1* Cir. 2018).

The sole “exception” to the warrant requirement that bears any relevance to this case is
border search authority, which permits warrantless and suspicionless “routine” searches of
entrants and their effects based on the government’s interests in “regulat[ing] the collection of
duties” and “prevent[ing] the introduction of contraband into this country.” U.S. v. Montoya de
Hernandez, 473 U.S. 531, 537 (1985). “The sovereign’s right to conduct suspicionless searches
at the border “does not mean, however, that at the border anything goes.” United States v. Cano,

-- F.3d --, No. 17-50151, 2019 WL 3850607, at *6 (9™ Cir. 2019) (internal quotation marks
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 8 of 27

omitted). Rather, border search authority remains “subject to substantive limitations imposed by
the constitution.” U.S. v. Ramsey, 431 U.S. 606, 620 (1977). That is to say, even at the border,
“reasonableness remains the touchstone for a warrantless search.” U.S. v. Kim, 103 F.Supp.3d
32, 50 (D.D.C. 2015) (quoting U.S. v. Cotterman, 709 F.3d 952, 957 (9th Cir. 2013)).

In order to determine whether a warrantless search is reasonable, a court must balance the
degree to which the search intrudes upon the individual’s privacy against the extent to which the
search promotes the government interests that underlie the applicable warrant exception. Riley,
134 S. Ct. at 2484; see also Montoya de Hernandez, 473 U.S. at 537 (“The permissibility of a
particular law enforcement practice is judged by ‘balancing its intrusion on the individual’s
Fourth Amendment interests against its promotion of legitimate governmental interests.”). To be
sure, “the Fourth Amendment’s balance of reasonableness is qualitatively different at the
international border than in the interior.” Montoya de Hernandez, 473 U.S. at 538. At the
border, individuals have a reduced expectation of privacy, whereas the government’s “interest in
preventing the entry of unwanted persons and effects is at its zenith.” U.S. v. Flores-Montano,
541 U.S. 149, 152 (2004). But “the fact that an [individual] has diminished privacy interests
does not mean that the Fourth Amendment falls out of the picture entirely.” Riley, 134 S. Ct. at
2488. “To the contrary, when privacy-related concerns are weighty enough a search may require
a warrant, notwithstanding [] diminished expectations of privacy....” Jd. And as with any
exception to the warrant requirement, the government cannot rely on border search authority
where application of the doctrine would “untether the rule from [its] justifications[.]” See Kim,
103 F.Supp.3d at 55 (quoting Riley, 134 S. Ct. at 2485). In the border search context, those
justifications are “narrow[ly]” limited to the enforcement of customs laws — i.e. ferreting out

undeclared dutiable goods and preventing the introduction of contraband. See Cano, -- F.3d --,
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 9 of 27

2019 WL 3850607, at *6. A general search for evidence of a crime “cannot be justified on the
mere basis that it occurred at the border.” /d. (internal alterations and quotation marks omitted).

As this Court has previously recognized, both the Supreme Court and the First Circuit
have made clear that “electronic devices implicate privacy interests in a fundamentally different
manner than searches of typical containers or even searches of a person.” Alasaad v. Nielsen,
No. 17-cv-11730-DJC, 2018 WL 2170323, at *19 (D. Mass. May 9, 2018) (citing Riley, 134 S.
Ct. at 2488-89; Wurie, 728 F.3d at 8). The Supreme Court explained in Riley that electronic
devices diverge from all other physical property “in both a quantitative and a qualitative sense.”
See Riley, 134 S. Ct. at 2489; see also Wurie 728 F.3d at 8-10.’ Prior to the digital age, a search
was quantitatively “limited by physical realities and tended as a general matter to constitute only
a narrow intrusion on privacy,” as “people did not typically carry a cache of sensitive personal
information as they went about their day.” Riley, 134 S.Ct. at 2489-90; see also U.S. v.
Cotterman, 709 F.3d at 964 (“The amount of private information carried by international
travelers was traditionally circumscribed by the size of the traveler’s luggage or automobile.”’).
“That is no longer the case;” the electronic devices that are ubiquitous in our society are “capable
of storing warehouses of information.” Cotterman, 709 F.3d at 964.

Not only is the capacity of a modern electronic device immense, but the type of
information stored thereon is qualitatively distinct from other effects a person might typically
carry. See Riley, 134 S.Ct. at 2489-90. Indeed, an electronic device contains the “combined
footprint of what has been occurring socially, economically, personally, psychologically,

Spiritually, and sometimes even sexually, in the owner’s life....” U.S. v. Djibo, 151 F.Supp.3d

 

7 Although Riley specifically addressed the privacy interests at stake in the search of a cell phone, its

reasoning applies with equal, if not greater, force to a laptop computer given that the Court’s analysis relied in large
part on the fact that modern cell phones “are in fact minicomputers” with computer-like storage capacity. See Riley,
134 S.Ct. at 2489; see also Wurie, 728 F.3d at 8 (“In reality, ‘a modern cell phone is a computer,’ and ‘a
computer...is not just another purse or address book.”).
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 10 of 27

297, 310 (E.D.N.Y. 2015); see also Cotterman, 709 F.3d at 964 (“Laptop computers...are
simultaneously offices and personal diaries. They contain the most intimate details of our lives:
financial records, confidential business documents, medical records and private emails. This
type of material implicates the Fourth Amendment’s specific guarantee of the people’s right to
be secure in their ‘papers.””).

Searching an electronic device exposes “‘to the government far more than the most
exhaustive search of a house,” a setting which has historically received the Fourth Amendment’s
most stringent protections. See Riley, 134 S. Ct. at 2491 (emphasis in original). An electronic
device “not only contains in digital form many sensitive records previously found in the home; it
also contains a broad array of private information never found in a home in any form—unless the
[electronic device] is.” Jd. Even a cursory perusal of the data that HSI extracted from Mr. Qin’s
devices provides a case in point, revealing 750 gigabytes worth of data, including personal
contacts, personal communications, financial records, family photographs, web browsing history,
medical records, location data, and estate planning documents — a vast quantity of precisely the
kind of sensitive information with which the Supreme Court was concerned in Riley.

In Riley, the Supreme Court weighed the significant intrusion associated with an
electronic device search against its concomitant conclusion that such searches do not appreciably
further the government interests underlying the search incident to arrest exception — protecting
officer safety and preventing the destruction of evidence — and concluded that electronic devices
raise such weighty and unique privacy concerns that their search is never reasonable incident to
arrest absent probable cause and a warrant. See Riley, 134 S. Ct. at 2485-95; see also Wurie 728
F.3d at 8-10, 12-13 (drawing the same conclusion). The Supreme Court reached this conclusion

despite the fact that the searches at issue were simple manual searches of a device performed

10
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 11 of 27

within hours of arrest. Forensic searches, like those that HSI performed on Mr. Qin’s devices,
are far more intrusive, “reveal[ing] a wealth of information about how the device and its contents
have been used,” Orin S. Kerr, Searches and Seizures in a Digital World, 119 Harv. L. Rev. 531,
537 (2005), and “capable of unlocking password-protected files, restoring deleted material, and
retrieving images viewed on web sites.” Cotterman, 709 F.3d at 957. Certainly, if a simple
manual search of an electronic device raises distinct privacy concerns, those raised by the
forensic imaging and months’ long review of an electronic device — “essentially a computer strip
search” — are immeasurable. See id. at 966.

As this Court explained in Alasaad, although Riley was decided in the context of a search
incident to arrest, its reasoning applies with equal force in the context of a border search. See
2018 WL 2170323, at *18-*20. As an initial matter, the singular privacy concerns raised by an
electronic device search are undoubtedly the same in either context. Moreover, both doctrines
are “longstanding, historically recognized exception[s] to the Fourth Amendment’s general
principle that a warrant be obtained,” Ramsey, 431 U.S. at 621, and both arise in situations where
the balance of interests “tilts favorably toward the government.” Alasaad, 2018 WL 2170323, at
*18 (citing Riley, 134 S.Ct. at 2488); see also Kim, 103 F.Supp.3d at 55 (“[T]hat the Supreme
Court has specifically likened the border search warrant exception to the search incident to arrest
exception reinforces the Court’s view that an analysis similar to the one in Riley should be
undertaken here.”).

In any event, “[j]udicially recognized exceptions to the warrant requirement do not exist
in isolation; rather, they are all part of Fourth Amendment jurisprudence, justified because,
ordinarily, the circumstances surrounding the search and the nature of the search have been

deemed ‘reasonable.’” Alasaad, 2018 WL 2170323, at *16. With this in mind, other courts have

11
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 12 of 27

applied Riley’s reasoning not only in the context of border search authority, see Kim, 103
F.Supp.3d at 53-59, but also in other contexts, such as the vehicle exception, see U.S. v. Camou,
773 F.3d 932, 942-43 (9th Cir. 2014); Wertz v. State, 41 N.E.3d 276, 282 (Ind. Ct. App. 2015),
and the probation search exception, see U.S. v. Lara, 815 F.3d 605, 610-12 (9th Cir. 2016). That
is to say, although the question before the Supreme Court in Riley was whether warrantless
electronic device searches are permissible in the context of a search incident to arrest, the
framework that the Court applied is a well-accepted, generalized framework aimed at answering
the fundamental question raised by any warrantless search — whether it was reasonable. See, e.g.,
Montoya de Hernandez, 473 U.S. at 537 (‘The permissibility of a particular law enforcement
practice is judged by “balancing its intrusion on the individual’s Fourth Amendment interests
against its promotion of legitimate governmental interests.”). And the Court made clear that the
government bears a uniquely heavy burden in demonstrating that a warrantless search was
reasonable when it concerns the contents of an individual’s electronic device. See Riley, 134
S.Ct. at 2488-91; see also Carpenter v. U.S., 138 S.Ct. at 2222 (reaffirming Riley’s conclusion
that digital data searches are meaningfully different for Fourth Amendment purposes and holding
that historical cell-site location information is sufficiently sensitive that it cannot be obtained

without a warrant, notwithstanding the fact that the data is collected by a third party). ®

 

8 Relying on the Supreme Court’s statement in Riley that “other case-specific exceptions may still justify a

warrantless search of a particular phone,” the Eleventh Circuit held in U.S. v. Vergera that Riley was “expressly
limited” to the search incident to arrest exception. 884 F.3d 1309, 1312 (11th Cir. 2018). As explained above, Riley
is not so limited. To the contrary, the language of Riley’s holding — that “a warrant is generally required before [a
cell phone] search, even when a cell phone is seized incident to arrest” — suggests on its face that the Supreme Court
envisioned a broader application of the warrant requirement. See id. at 2493; see also Vergera, 884 F.3d at 1318
(Pryor, J. dissenting) (“I believe we must look to Riley to inform our analysis of Vergera’s privacy interest in his cell
phones — the very same interests held by the arrestees in Riley — to determine whether a warrant is required for a
forensic cell phone search even when the search occurs at the border.”) (emphasis in original). The Court raised the
specter of other case-specific exceptions in direct response to “extreme hypotheticals” posed by the government and
pointed specifically to the continued availability of the exigent circumstances exception to put those concerns to rest.
See Riley, 134 S.Ct. at 2494. There is nothing in the Court’s opinion to suggest that its analysis of the sui generis
privacy concerns at stake or the balancing test that it employed would not be equally applicable in any Fourth

12
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 13 of 27

Applying Riley’s framework to the facts of this case leads inexorably to the conclusion
that reasonableness required HSI to obtain a warrant before performing its forensic review of Mr.
Qin’s electronic devices. There can be no doubt that the invasion of Mr. Qin’s privacy was
substantial — and, indeed, far more substantial than the invasion of privacy resulting from the
offending manual searches at issue in Riley. HSI agents created identical images of the entirety
of Mr. Qin’s laptop computer hard drive and iPhone and spent multiple months searching,
translating, and pouring over the information they contained with the assistance of a field agent
who was fluent in Chinese, as well as forensic software that allowed them to catalog and review
the devices full contents. The data accessible to HSI included ostensibly deleted materials and
vast quantities of sensitive, personal data dating back more than a decade. Against this
backdrop, the searches of Mr. Qin’s electronic devices were qualitatively and quantitatively more
invasive than the type of “routine” examination that is accommodated by border search authority.
See Kim, 103 F.Supp.3d at 57-59 (finding similar warrantless search of laptop seized at border
unreasonable and questioning whether it could “accurately be characterized as a border search at
all”); Cotterman, 709 F.3d at 966 (“An exhaustive forensic search of a copied laptop hard drive
intrudes upon privacy and dignity interests to a far greater degree than a cursory search at the
border.”). Rather, “given the extensive nature and duration of the search here and the use of a
list of specific search terms,” the forensic review of Mr. Qin’s devices “more resembled the

common nonborder search based on individualized suspicion, which must be prefaced by the

 

Amendment context. Other courts have concluded that Riley’s warrant requirement does not apply in the border
search context, relying on the fact that the balance of interests is struck more favorably to the government at the
border. See, e.g., Cano, -- F.3d --, 2019 WL 3850607, at *8; U.S. v. Wanjiku, 919 F.3d 472, 485 (7" Cir. 2019). It
simply does not suffice to rely on a notion that the border is categorically different, since “the Supreme Court and
the First Circuit have acknowledged that digital searches are different too....” Alasaad, 2018 WL 2170323, at *20.
And in any event, as explained above, the fact that the balance of interests tilts toward the government does not
distinguish a border search from a search incident to arrest.

13
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 14 of 27

usual warrant and probable cause standards.” Kim, 103 F.Supp.3d at 58 (quoting U.S. v.
Brennan, 538 F.2d 711, 716 (Sth Cir. 1976)).

This substantial invasion of Mr. Qin’s privacy must be balanced against the extent to
which the forensic searches of his electronic devices furthered the purposes of border search
authority — “to regulate the collection of duties and to prevent the introduction of contraband into
this country.” Montoya de Hernandez, 473 U.S. at 537. The government cannot credibly argue
that either of these interests were appreciably implicated where there was no evidence of
contraband or dutiable goods on Mr. Qin’s person or in his luggage and he himself was permitted
freely to leave the airport with his luggage.

According to HSI, it seized, forensically searched, and engaged in translation and
analysis of Mr. Qin’s devices to look for “merchandise or evidence related to merchandise.”
Exhibit E SQ-01711, HSI Report of Investigation, dated Dec. 10, 2017; Exhibit B, SQ-01693,
HSI Report of Investigation, dated Jan. 29, 2018. Given that digital contraband plays no role in
this case, it is unclear what “merchandise” could possibly have been contained within the data
stored in Mr. Qin’s devices. See U.S. v. Molina-Isidoro, 884 F.3d 287, 295 (Sth Cir. 2018)
(Costa, J. concurring) (“[T]he best argument for carving [cell phones] out of the government’s
traditional border-search authority is the physical limitations of their capacity. Most
contraband...cannot be stored within the data of a cell phone.”).

That leaves only “evidence related to merchandise,” which, in the context of this case, is
presumably a thinly-veiled reference to information regarding the potential export control
violations for which HSI had been investigating Mr. Qin unfruitfully for seven months. Any
thread of connection that may exist between such information and collecting duties or preventing

the introduction of contraband at the border is constitutionally insufficient. See Cano, -- F.3d --,

14
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 15 of 27

2019 WL 3850607, at *13 (“Searching for evidence and searching for contraband are not the
same thing.”); U.S. v. Kolsuz, 185 F.Supp.3d 843, 858 (E.D.Va. 2016), aff'd, 890 F.3d 133 (4th
Cir. 2018) (Digital information “is merely evidence of things an individual seeks to export
illegally — not the things themselves — and therefore the government’s interest in obtaining this
information is less significant than the government’s interest in directly discovering the items to
be exported illegally”). To be sure, forensic review of an entrant’s electronic devices could
potentially reveal evidence of criminal activity, export-related or otherwise. But such general
law enforcement activity bears no relation to the traditional purpose of border search authority —
“protecting this Nation from entrants who may bring anything harmful into this country,”
Montoya de Hernandez, 473 U.S. at 544 — particularly where, as here, (1) agents had already
seized and secured the electronic devices and, thus, anything purportedly inadmissible to the
country that may have been contained therein had successfully been interdicted; and (2) agents
had no basis to suspect Mr. Qin of criminal activity connected in any way to the fact that he
happened to be crossing a border. See Kim, 103 F.Supp.3d at 57-58 (questioning how border
search authority could justify two weeks of “unlimited scrutiny” of forensic image of defendant’s
computer and “what aspect of the security or territorial integrity of the nation was implicated”
once agents had secured and preserved the device’s contents); United States v. Laich, No. 08-
20089, 2010 WL 259041, at *4 (E.D. Mich. Jan. 20, 2010) (Significantly, the Government does
not argue that [defendant’s] international travels were in furtherance of the alleged offense.
Inasmuch as the extended border search doctrine was designed to aid in the protection of the
borders of the United States, it cannot be casually transformed into a tool for general crime

prevention” by virtue of the fact that the subject of an existing investigation is crossing a border).

15
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 16 of 27

Indeed, the Supreme Court “has long ‘draw[n] a sharp distinction between searches for
contraband and those for evidence that may reveal the importation of contraband,” Cano, -- F.3d
--, 2019 WL 3850607, at *10 (quoting Molina-Isidoro, 884 F.3d at 296 (Costa, J. concurring)),
making clear that, as to the former, “the government is entitled to possession of the property[,]”
but as to the latter “it is not.” Boyd v. U.S., 116 U.S. 616, 623 (1886) (“The search for and
seizure of stolen or forfeited goods, or goods liable to duties and concealed to avoid the payment
thereof, are totally different things from a search for and seizure of a man’s private books and
papers for the purpose of obtaining information therein contained, or of using them as evidence
against him.”)); see also Molina-Isidoro, 884 F.3d at 295 (Costa, J. concurring) (“The First
Congress authorized customs officials to search for and seize ‘goods, wares, and merchandises’
that may be concealed in ships entering the country to avoid duties; it did not provide that
authority to obtain evidence of crimes other than the contraband itself.””). This distinction is
borne out by statute which authorizes border officials “to seize ‘merchandise which. ..shall have

399

been introduced into the United States in any manner contrary to law[,]’” but provides “no
general authority to search for a crime[,]... even if there is a possibility that such crimes may be
perpetrated at the border in the future.” Cano, -- F.3d --, 2019 WL 3850607, at *10 (quoting 19
U.S.C. §482(a)) (emphasis in original) (explaining that the scope of border search authority does
not include the power to search for contraband that is not present at the border or evidence of
past or future border-related crimes).

In other words, the purportedly “routine border search” conducted in this case for
“evidence related to merchandise” cannot properly be considered a border search at all. It was

quite plainly not a search for dutiable goods or contraband, but rather a search for evidence of

criminal wrongdoing in furtherance of an existing (albeit, cold) investigation — precisely the type

16
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 17 of 27

of search for which the Fourth Amendment requires probable cause and a warrant. See
Carpenter, 138 S.Ct. at 2221 (“[O]ur cases establish that warrantless searches are typically
unreasonable where ‘a search is undertaken by law enforcement officials to discover evidence of

399

criminal wrongdoing.’”). To rely on border search authority to support such a search would
“antether the rule from [its] justifications,” an outcome that the Fourth Amendment simply will
not permit. See Riley, 134 S.Ct. at 2485; see also Cano, -- F.3d --, 2019 WL 3850607, at *10-
*11 (explaining that, in light of the historical rationale for border search authority, it “authorizes
warrantless searches of [an electronic device] only to determine whether [the device] contains
contraband” and cannot be used to justify a broader search for evidence of a crime). And any
thread of connection that could possibly exist between the searches of Mr. Qin’s devices and the
government interests that support warrantless routine border searches certainly does not
outweigh the extraordinary invasion of privacy to which Mr. Qin was subjected. See Carpenter,
138 S. Ct. at 2222 (“When confronting new concerns wrought by digital technology, this Court
has been careful not to uncritically extend existing precedents.”). Accordingly, the forensic
searches of Mr. Qin’s electronic devices were unreasonable absent probable cause and a warrant,
and the evidence obtained therefrom must be suppressed. See Kim, 103 F.Supp.3d at 56-59
(applying Riley and granting motion to suppress because warrantless laptop search “was
supported by so little suspicion of ongoing or imminent criminal activity, and was so invasive of
Kim’s privacy and so disconnected from not only the considerations underlying the breadth of

the government’s authority to search at the border, but also the border itself, that it was

unreasonable”).’

 

° Any other conclusion would provide lesser Fourth Amendment protection to email than to traditional mail,

as the law is clear that, even at the border, envelopes may be opened “only when the customs officers have reason to
believe they contain other than correspondence, while the reading of any correspondence inside the envelopes is
forbidden” absent a search warrant. Ramsey, 431 U.S. at 624 (emphasis added). “Given the fundamental

17
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 18 of 27

This conclusion is underscored by the fact that HSI agents later obtained warrants to
search the very same forensic images that they had already been reviewing for months, an act
that implicitly acknowledges the unreasonableness of conducting those searches without
warrants in the first place. That is to say, either the searches were lawful “routine border
searches” from the get-go, in which case HSI need not have obtained warrants at all, or they
were not, in which case HSI’s warrant applications were based on documents acquired
unlawfully during the initial forensic review. Nor is the government helped by the argument —
suggested by the wording of the warrant applications — that the searches performed pursuant to
the warrants were somehow “more comprehensive” than, and thus distinct from, the so-called
“border searches.” HSI forensically imaged Mr. Qin’s devices within hours of seizing them and
it was those forensic images that HSI reviewed both before and, presumably, after obtaining
warrants. Under such circumstances, it would be disingenuous to suggest that there is a
meaningful difference for Fourth Amendment purposes between the review performed prior to
issuance of the warrants and any additional review that may have occurred thereafter. Accord
Kim, 103 F.Supp.3d at 52 (“Once an entire hard drive has been copied, the investigative
imperatives of the case dictate the extent and nature of the investigation,” but agents had access
to the entire contents of the electronic device from the time that it was forensically imaged and
had given “themselves the luxury of the one thing that is absolutely not available [in a typical
border search]: time.”).

Apart from the scope of the searches performed on Mr. Qin’s electronic devices, the
duration of the warrantless detention was unreasonable and independently justifies suppression

of the evidence. As this Court has explained, “prolonged detentions of devices — including after

 

similarities between email and traditional [mail],” such a result “would defy common sense[.]” United States v.
Warshak, 631 F.3d 266, 286 (6th Cir. 2010).

18
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 19 of 27

travelers have left the border — resemble seizures, and must, therefore, be reasonable not only at
their inception but also for their duration.” Alasaad, 2018 WL 2170323, at *21 (citing U.S. v.
Place, 462 U.S. 696, 708-10 (1983) (holding that the ninety-minute detention of luggage was a
“seizure” requiring probable cause)); see also Segura v. United States, 468 U.S. 796, 812 (1984)
(“Of course, a seizure reasonable at its inception...may become unreasonable as a result of its
duration or for other reasons.”’).

Even assuming that the initial warrantless seizures of Mr. Qin’s laptop and iPhone were
justified, the subsequent detention of those devices — for over two months and five months,
respectively, and including an exhaustive review — represented an unreasonable infringement on
Mr. Qin’s possessory interests absent a warrant. See, e.g., U.S. v. Mitchell, 565 F.3d 1347, 1351
(11th Cir. 2009) (holding that three week delay in obtaining warrant post-seizure of computer
“constitute[d] a significant interference with Mitchell’s possessory interest” and was
unreasonable because a computer “is the digital equivalent of its owner’s home” and is “relied
upon heavily for personal and business use.”); U.S. v. Laich, No. 08-20089, 2010 WL 259041, at
*4 (E.D. Mich. Jan. 20, 2010) (holding that CBP’s decision to permanently seize defendant’s
laptop based on a border search and transport it hundreds of miles to another jurisdiction for
further review was unreasonable); House v. Napolitano, 11-10852-DJC, 2012 WL 1038816, at
*9-10 (D. Mass. Mar. 28, 2012) (holding that forty-nine day detention of a locked laptop based
on a border search raised a plausible Fourth Amendment claim) (“[E]ven if the initial seizure of a
laptop and other electronic devices at the border requires no reasonable suspicion, the
government cannot simply seize property under its border search power and hold it for weeks,
months, or years on a whim.”) (internal quotation marks and alterations omitted)). This

conclusion is particularly inevitable given that (1) HSI’s lengthy delay in seeking warrants to

19
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 20 of 27

seize and search Mr. Qin’s devices resulted directly from the fact that agents were wading
through the contents of those very devices looking for the probable cause necessary to support
the searches and seizures in the first instance, and (2) HSI did not return Mr. Qin’s laptop to him
until early 2019 in the midst of the discovery process in this case and has never returned his cell
phone, despite having preserved all of the data contained in the devices within hours of seizure.

Against this backdrop, HSI’s forensic review of Mr. Qin’s electronic devices must be
seen for what it was: a blatant end-run around the warrant requirement, which HSI had been
unable to satisfy despite months of investigation, including an unsuccessful undercover
operation. See U.S. v. Wurie, 728 F.3d 1, 13 (1* Cir. 2013) (“[W]arrantless cell phone data
searches strike us as a convenient way for the police to obtain information related to a
defendant’s crime of arrest — or other, as yet undiscovered crimes — without having to secure a
warrant.”). Accordingly, the evidence obtained therefrom must be suppressed. ’°
B. Even if the Court were to find that probable cause and a warrant were not required,

the evidence obtained from Mr. Qin’s electronic devices must be suppressed because
the searches were “non-routine” and were not supported by the necessary
individualized suspicion.

Even if the Court were to find that a warrant requirement is impracticable in the border
search context (which it should not under these facts), the extraordinary invasion of privacy
occasioned by the lengthy seizure and forensic review of Mr. Qin’s electronic devices still
required probable cause. Cf California v. Acevedo, 500 U.S. 565, 579-80 (1991) (although a
warrant is not required to search a container within a vehicle, such a search is unreasonable

unless supported by probable cause specific to the container to be searched). As this Court has

previously recognized, the Supreme Court “rejected the reasonable suspicion standard” for

 

10 Because later warrants to search Mr. Qin’s email account, home, and devices seized therefrom were all

premised on materials gathered during the unlawful search of his electronic devices, any evidence obtained from
searches conducted pursuant to those warrants is also subject to suppression as “fruit of the poisonous tree.”
Nardone v. United States, 308 U.S. 338, 341 (1939).

20
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 21 of 27

electronic device searches in the search incident to arrest context because such a standard “would
prove no practical limit at all....” Riley, 134 S.Ct. at 2492 (explaining that, in the context of
electronic devices, the reasonable suspicion standard would neither “protect[] against searches
for evidence of past crimes” nor “restrict[] broad searches resulting from minor crimes”).
Because “[d]igital device searches at the border, perhaps even when supported by reasonable
suspicion, raise the same concerns,” Alasaad, 2018 WL 2170323, at *20, the reasonable
suspicion standard is equally insufficient in the border search context. Nonetheless, as explained
below, from the facts available to them on November 24, 2017, HSI agents did not have
reasonable suspicion, much less probable cause, to support the seizure and search of Mr. Qin’s
electronic devices and, thus, the evidence obtained therefrom must be suppressed.

The First Circuit has made clear that, at an absolute minimum, “non-routine” border
searches must be supported by reasonable suspicion, which was notably absent in this case. See
U.S. v. Molina-Gomez, 781 F.3d 13, 19 (1st Cir. 2015) (“Non-routine searches. ..require
reasonable suspicion.”); U.S. v. Braks, 842 F.2d 509, 514 (1st Cir. 1988) (“[T]he ‘reasonable
suspicion’ standard applies in the First Circuit to non-routine searches....”). It is “[t]he degree of
invasiveness or intrusiveness associated with any particular type of search” that “determines
whether or not that search qualifies as routine.” Braks, 842 F.2d at 511.

Notwithstanding any label HSI may have affixed to the searches in this case, the Supreme
Court’s decision in Riley makes clear that there is nothing routine about the extraordinary
invasion of privacy occasioned by forensic imaging and review of an individual’s electronic
devices. See, e.g., U.S. v. Kolsuz, 890 F.3d 133, 146 (4" Cir. 2018) (“After Riley, we think it is
clear that a forensic search of a digital phone must be treated as a nonroutine border search....”);

U.S. v. Saboonchi, 48 F.Supp.3d 815, 819 (D. Md. 2014) (explaining that Riley confirms that

21
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 22 of 27

border searches of digital devices are non-routine); Kim, 103 F.Supp.3d at 57 (finding a similarly
invasive computer search to be “qualitatively and quantitatively different from a routine border
examination” in light of Riley).'’ Indeed, even prior to Riley, courts recognized that a forensic
search of an electronic device must be considered non-routine — and thus unconstitutional in the
absence of reasonable suspicion — in light of the substantial privacy interests at stake. See, e.g.
Cotterman, 709 F.3d at 962-68 (“International travelers...do not expect [] that... agents will
mine every last piece of data on their devices or deprive them of their most personal property for
days (or perhaps weeks or even months, depending on how long the search takes). Sucha
thorough and detailed search of the most intimate details of one’s life is a substantial intrusion
upon personal privacy and dignity” and requires a showing of reasonable suspicion.); United
States v. Saboonchi, 990 F.Supp.2d 536, 569 (D. Md. 2014) (“It is difficult to conceive of a
property search more invasive or intrusive than a forensic computer search—it essentially is a
body cavity search of a computer. If any property search can be considered nonroutine, a
forensic search of an electronic device must fall into that category.”). Seemingly in recognition
of this fact, while Mr. Qin’s electronic devices were undergoing forensic review purportedly in
connection with a “routine border search,” CBP issued a policy requiring that any “Advanced

Search” — that is, any search in which an electronic device is “connect[ed] to external

 

u In U.S. v. Touset, the Eleventh Circuit held that a forensic search of an electronic device could be

performed without any individualized suspicion, reasoning that its precedent did not require such suspicion for a
search of property — no matter how invasive — as opposed to a search of a person at the border. 890 F.3d 1227,
1232-37 (11th Cir. 2018). As an initial matter, Touset actually found and relied in the alternative on the fact that
reasonable suspicion was present. See id. at 1237-38. In any event, Touset ignores Riley’s holding that digital
device searches are fundamentally different from, and “implicate privacy concerns far beyond those implicated by,”
any other type of personal property — a holding that the First Circuit similarly espoused in Wurie. See Riley, 134
S.Ct. 2488-89; Wurie, 728 F.3d at 8-10. Although the Supreme Court has not explicitly spoken on the level of
suspicion required for a non-routine search of property, it certainly has not held that property searches never require
individualized suspicion. See House, 2012 WL 1038816, at *7. Rather, the case law makes clear that any highly
intrusive search impacting the dignity and privacy interests of travelers must be supported by at least reasonable
suspicion. See Flores-Montano, 541 U.S. at 152; see also Braks, 842 F.2d at 511. After Riley, it can hardly be
argued that a forensic review of an electronic device is not a highly intrusive search impacting dignity and privacy
interests.

22
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 23 of 27

equipment...to review, copy, and/or analyze its contents” — must be supported by reasonable
suspicion. See CBP Directive No. 3340-049A §5.1.4 (Jan. 4, 2018).

The Supreme Court has defined reasonable suspicion as an “objective manifestation that
the person stopped is, or is about to be, engaged in criminal activity.” U.S. v. Cortez, 449 U.S.
411, 417 (1981). Reasonable suspicion exists when law enforcement officers on the scene can
point to “specific and articulable facts” that — considered together with any rational inferences
drawn therefrom — indicate criminal activity “may be afoot.” Terry v. Ohio, 392 U.S. 1, 21, 30
(1968)). In order to satisfy the standard, a reasonably prudent officer must be justified in the
belief that the suspected criminal activity is “ongoing or imminent.” Kim, 103 F.Supp.3d at 44
(citing Cortez, 449 U.S. at 417); see also U.S. v. Edmonds, 240 F.3d 55, 59 (D.C. Cir. 2001)
(“[T]he issue is whether a reasonably prudent man in the circumstances would be warranted in
his belief that the suspect is breaking, or is about to break, the law.”); Kolsuz, 185 F.Supp.3d at
859 (“Importantly, as the Supreme Court has made clear, the reasonable suspicion standard
relates to ongoing or imminent crime.”).

Moreover, even under a reasonable suspicion standard, reasonableness still requires that a
forensic search further the narrow purposes underlying border search authority. See Cano, --
F.3d --, 2019 WL 3850607, at *9-*11 (internal alterations and quotation marks omitted). Thus,
reasonable suspicion of a crime other than a present customs violation will not suffice. See id. at
*12 (“[BJorder searches... do not encompass searches for evidence of past or future border-
related crimes[.]”). Rather, “border officials may conduct a forensic [electronic device] search
only when they reasonably suspect that the [device] to be searched itself contains contraband,”

and only when the scope of that search is so limited. Jd. at *11-*12.

23
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 24 of 27

HSI agents had no reasonable suspicion of any criminal activity — much less reasonable
suspicion that the electronic devices contained digital contraband — from the information
available at the time of the offending searches, the sum total of which was as follows: (1) Mr.
Qin was born in China, (2) he operated a business which exported oceanographic instruments to
entities in China, (3) at least seven months prior to the seizure, HSI received a tip from DSS that
Mr. Qin purportedly contacted Riptide multiple times about a product that allegedly has both
commercial and military uses and may be controlled for export to China, but there was no
indication that his company ever actually purchased that product, and (4) between April and
August 2017 — more than three months before his devices were seized on November 24, 2017 —
HSI ran an undercover operation to try to ferret out export control violations by Mr. Qin, but
came up empty-handed.

These are hardly the type of “specific and articulable facts” pointing to ongoing or
imminent crime that the reasonable suspicion standard requires. Cf. Kolsuz, 890 F.3d at 143-47
(affirming district court decision that reasonable suspicion of present export violations existed
where defendant’s luggage contained firearms parts on the munitions list for which he admitted
he had no export license); Kim 103 F.3d at 45-46 (finding that agents did not have reasonable
suspicion where there was evidence that defendant may have been involved in a prior export
controls violation, but the only evidence of recent activity was an inquiry made to defendant
during an undercover operation that “quickly c[a]me to a dead end,” and the agent decided to
seize defendant’s laptop in a “border search” before he knew when defendant would be traveling
to U.S. or for what purpose). Rather, HSI agents had, at most, a vague notion that if they
continued to investigate Mr. Qin they might turn up something. Indeed, HSI’s contemporaneous

characterization of the forensic imaging and review as a “routine border search” belies the notion

24
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 25 of 27

that the investigating agents, who presumably are well-versed in the requirements of the Fourth
Amendment, believed they possessed facts that amounted to reasonable suspicion at the time.

HSI agents also did not have any reason to believe that Mr. Qin’s electronic devices
contained digital contraband, and even if they had, the scope of the search far exceeded that
necessary to determine whether digital contraband was present. For example, if one were
searching only for digital contraband, there would be no need to translate the text of emails from
Chinese to English. See Cano, -- F.3d --, 2019 WL 3850606, at *10 (explaining that emails may
be evidence of a crime but are not themselves contraband). Thus, there can be no credible
argument that the forensic review of Mr. Qin’s electronic devices furthered the narrow purposes
underlying the border search exception. /d. at *11-*12. Instead, the purportedly “routine”
search of Mr. Qin’s electronic devices was “nothing more than a fishing expedition to discover
what [Mr. Qin] might have been up to.” Kim, 103 F.Supp.3d at 46. This is precisely the type of
“unbridled ... rummag|[ing] at will among a person’s private effects” that the Fourth Amendment
is intended to prevent. See Wurie, 728 F.3d at 14 (quoting Gant, 556 U.S. at 345).

C. Mr. Qin’s statements to the CBP agents must be suppressed under the Fifth
Amendment.

Finally, Mr. Qin’s statements to the CBP agents must be suppressed because they were
obtained without Miranda warnings in violation of the Fifth Amendment. As with the seizures
and searches of the laptop computer and iPhone, the CBP agents’ detention of Mr. Qin and his
family — which took place in a secondary inspection room, lasted over two hours, and involved
questions well beyond the scope of a typical customs interview — was not routine; to the
contrary, the detention was in the nature of a custodial interrogation. At the time of the
detention, HSI had an open criminal investigation into Mr. Qin and HSI agents were present at

the scene. Mr. Qin is not a native English speaker but was not offered the assistance of an

25
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 26 of 27

interpreter during the questioning. The questions and answers were not recorded despite the
significant language barrier. And according to the CBP report (and Count Six of the Superseding
Indictment), the questions asked were specific backward looking questions about the products
Mr. Qin shipped to China in the past, which had nothing to do with Mr. Qin’s admissibility into
the country on November 24, 2017. Indeed, the CBP agents’ questions about Mr. Qin’s past
conduct make no sense unless they were aimed at eliciting an incriminating response for use in
HSI’s criminal investigation. Accord U.S. v. Molina-Gomez, 781 F.3d at 21-24 (suppressing
statements where defendant was questioned by CBP agents in a small, windowless room for one-
and-a-half to two hours about drug trafficking activity that had nothing to do with defendant’s
admissibility to the country). For these reasons, Mr. Qin’s statements should be suppressed.
CONCLUSION

The government cannot rely on border search authority to justify the extraordinary
invasion of Mr. Qin’s privacy occasioned by the lengthy detention and forensic review of his
electronic devices. Rather, these searches and seizures were unreasonable — and thus
unconstitutional — absent probable cause and a warrant or, at a minimum, reasonable suspicion
that the devices contained digital contraband. HSI had neither. Similarly, the questions posed to
Mr. Qin during the secondary detention were in the nature of custodial interrogation and
designed to elicit incriminating evidence to support HSI’s criminal investigation. Accordingly,
the evidence seized from Mr. Qin’s laptop computer and iPhone, as well as the statements he

made during his detention, must be suppressed.

Respectfully submitted,
SHUREN QIN,
By his attorneys,

26
Case 1:18-cr-10205-DJC Document 215 Filed 09/03/19 Page 27 of 27

Dated: August 28, 2019

27

/s/ William H. Kettlewell

William H. Kettlewell (BBO #270320)
Sara E. Silva (BBO #645293)
Elizabeth C. Pignatelli (BBO #677923)
HOGAN LOVELLS US LLP

125 High Street, Suite 2010

Boston, MA 02110

(617) 371-1000

bill. kettlewell@hoganlovells.com
sara.silva @ hoganlovells.com
elizabeth. pignatelli@ hoganlovells.com

Michael R. Schneider (BBO #446475)
GOOD SCHNEIDER CORMIER & FRIED
83 Atlantic Avenue

Boston, MA 02110

(617) 523-5933

ms @gscfboston.com
